DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a 371 of PCT/JP2019/033875 08/29/2019
FOREIGN APPLICATIONS
JAPAN 2018-172013 09/14/2018
Applicant’s election without traverse of Group I, claims 1-9 in the reply filed on July 22, 2022 is acknowledged.
Claims 10-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 22, 2022.

Claim Objections
Claim 1 is objected to for improper form.  While there is no set statutory form for claims, the present Office practice is to insist that each claim must be the object of a sentence starting with "I (or we) claim," "The invention claimed is" (or the equivalent).  See MPEP 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 6, and 9 do not end with a period, and the claims also contain periods within the claims.   Claim 3 contains two sentences.  See MPEP 608.01(m):  Each claim begins with a capital letter and ends with a period, and periods may not be used elsewhere in claims except for abbreviations.  Claims must be in one sentence form only.
The structures in claims 1, 3, and 9 are illegible.  It is impossible to determine the metes and bounds of the claims when the structures cannot be read.  Claims 2, 4-5, and 7-8 are included in this rejection because they depend from claim 1 and so they also include an illegible structure.
Claim 1 recites that either R5 or R6 is represented by a functional group for introduction into a nucleic acid.  This limitation is indefinite because the claim does not define what the other of R5 or R6 must be.
R5 and R6 are defined as a functional group for introduction into a nucleic acid.  Paragraph [0021] stats that the structure is determined by the method used for nucleic acid introduction, and that method is not limited.  MPEP 2173 states that a claim may be rendered indefinite by reference to an object that is variable.  In this instance, the claim references a method which is variable and not limited, so the metes and bounds of the claim are unclear.  For the purposes of compact prosecution, R5 and R6 are interpreted to encompass any functional group.

Claim Interpretation
The structures shown in the claims are illegible.  The examiner has attempted to apply relevant art in the interest of compact prosecution.  Paragraph [0030] of the specification states that R3 is at the 8-position, so art is applied where R3 is at the 8-position even though the structure given is not clear.  With respect to the other positions, the variables discussed in the rejections are simply the examiner’s guess.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Musumeci (Med. Chem. Commun., 2013, 4, 1405, cited on IDS).
Musumeci teaches the following compound on page 1407:

    PNG
    media_image1.png
    190
    166
    media_image1.png
    Greyscale

Compound 8b is a compound of Formula 1 where R3 is CF3.  R1 and R2 are presumably both H.  R5 and R6 are both presumably OH.  R4 is presumably H.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Firth (Tetrahedron Letters 47 (2006) 3529-3533).
Firth teaches the following compound on page 3529, where R is CF3.

    PNG
    media_image2.png
    239
    418
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    58
    391
    media_image3.png
    Greyscale

This is a compound of Formula 1 wherein R3 is presumably the second moiety shown in the third column in claim 3.  One of R1 and R2 is presumably H, and the other is presumably OH.  R5 is presumably OH.  R6 is presumably OH.  R4 is presumably H.

Claim(s) 1-2, 5-7, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito (Tetrahedron 64 (2008) 3578-3588, cited on IDS).
Saito teaches the following compound on page 3581:

    PNG
    media_image4.png
    275
    357
    media_image4.png
    Greyscale

This is a compound where R3 is a 19F functional group, R4 is an amine protecting group, R1 and R2 are both H.  R5 is a DMT group.  R6 is the phosphoramidite group shown in claim 6.  The compound was used to form a nucleic acid (See Scheme 2).

     Claim(s) 1 and 3-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sono (Chem. Pharm. Bull. 44(6) 1141-1145 (1996)).
     Sono teaches the following compound on page 1144:

    PNG
    media_image5.png
    188
    196
    media_image5.png
    Greyscale
.
R3 is F.  R4 is acetyl.  R1 and R2 are H and OAc.  R6 is OAc.  R5 is OAc.

     Claim(s) 1-3 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Registry number 1186428-82-8, which entered STN on September 29, 2009.

    PNG
    media_image6.png
    186
    469
    media_image6.png
    Greyscale

This is a compound of Formula 1 where R3 is F.  R4 is H.  R5 is triphosphate.  R1 and R2 are H and OH.  R6 is OH.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572. The examiner can normally be reached 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA D BERRY/Primary Examiner, Art Unit 1623